Bíandeórd, JnstiCe.
The arbitration: in this case was held under the arbitratión act of 1855-6,' as embraced" in section's 4225, 4226, and* following sections of thé Code. ' The pláintiff in error sought to set aside thé awá"rd, áhd hé filed certain suggestions under oath; also suggested that the arbitrators *693had not been, sworn, but this suggestion was not under oath. There was not filed any brief of the evidence given in before the arbitrators. The plaintiff in error moved to postpone the issue presented by himself in order to prepare and file a brief of the evidence. This motion the court refused, and upon motion of counsel for de endants in error, the court dismissed the exceptions of the plaintiff in error, and the award was made the judgment of the court. These several rulings are excepted tó, and upon the same the case is brought to this court. The court did right, under the facts in the case, to refuse the motion to postpone or continue the case. The award was made in February and the exceptions filed in July thereafter. There was an abundance of lime in which the plaintiff in error could have prepared a brief of the evidence and caused the same to have been duly filed.
The evidence is required to be filed with the exceptions. 50 Ga., 641; 44 Id., 585; 47 Id., 10 ; 48 Id., 421.
There was no error in dismissing the exception, which was sworn to, because there was no evidence upon which the court could act.
Section 4243 of the Code requires all suggestions as to the invalidity of an award to be under oath; hence the exception that the arbitrators were not sworn, not being under oath, the court did right to dismiss the same. It may be questioned if such an exception can be taken after an award is made.
Judgment affirmed.